Citation Nr: 1403388	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  13-25 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for hemorrhoids.




ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The appellant served in the reserves, including on active duty for training (ADT) from May to August 2005.

He appealed to the Board of Veterans' Appeals (Board/BVA) is from March 2011 and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

This claim requires further development before being decided on appeal, so the Board is remanding it to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The appellant's service personnel records (SPRs) include his orders assigning him to Incremental Initial Active Duty for Training (IIADT) beginning May 2005.  His service treatment records (STRs) from during that service show he was seen for hemorrhoids.  So given the current medical records also reflecting treatment for hemorrhoids, that is, in addition to the treatment he received for this same condition during his ADT, he is entitled to a VA compensation examination for a medical nexus opinion regarding the etiology of his hemorrhoids - particularly insofar as their alleged relationship with those he had in service.

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Obtain and associate with the claims file all outstanding VA or private treatment records concerning this appellant's hemorrhoids.


2.  Upon receipt of all additional records, arrange for an appropriate VA compensation examination for a medical nexus opinion concerning the etiology of this appellant's hemorrhoids - but especially the likelihood (very likely, as likely as not, or unlikely) they are related to or the same as those he had in service during his ADT or otherwise date back to his service.  All necessary diagnostic testing and evaluation should be performed.  In conjunction with the examination, the claims file, including a complete copy of this remand, must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report of the examiner.

* Based on the examination and review of the claims file, the examiner must opine as to the likelihood (very likely, as likely as not, or unlikely) that this appellant's hemorrhoids either incepted or originated during his period of ADT from May to August 2005 or are otherwise related or attributable to that period of service, especially considering that he received treatment for hemorrhoids during that service, in June 2005.

* The examiner must provide an adequate explanation of the rationale or reasoning underlying the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting conclusions.  

* If the requested opinion cannot be provided without resorting to mere speculation, discuss why this is the case, such as by indicating whether more information is needed or because the limits of medical knowledge have been exhausted or for whatever other reason.  In other words, the examiner merely saying he/she cannot comment will not suffice.

3.  Ensure this report is responsive to this determinative issue of causation.  If not, take corrective action to avoid another remand.

4.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the appellant a supplemental statement of the case (SSOC) and give him time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.


The appellant has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


